IN THE SUPREME COURT OF THE STATE OF NEVADA


                MONICA JONES,                                           No. 68470
                Appellant,
                vs.
                CAL-WESTERN RECONVEYANCE
                CORPORATION; WELLS FARGO                                    FILED
                MASTER SERVICING; MORTGAGE
                ELECTRONIC REGISTRATION                                      APR 1 5 2016
                SYSTEMS, INC.; WELLS FARGO BANK,                           TRACE K. LINCFMAN
                                                                        CLERK OF SUPREME COURT
                N.A.; AMERICAN HOME MORTGAGE                           BY           4_,
                                                                            __SLYSztaa
                SERVICING, INC.; AND U.S. BANK                               DEPUTY CLERK


                NATIONAL ASSOCIATION, AS TRUSTEE
                FOR TBW MORTGAGE-BACKED TRUST
                MORTGAGE PASS THROUGH
                CERTIFICATES SERIES 2006-3,
                Respondents.

                                        ORDER OF AFFIRMANCE
                            This is a pro se appeal from a district court order, certified as
                final under NRCP 54(b), granting a motion to dismiss in a quiet title
                action. Eighth Judicial District Court, Clark County; William D. Kephart,
                Judge.
                            Appellant contends that the district court erred by denying
                her "Opposition and Counter Motion without stating a reason" for the
                denial. Having considered appellant's appeal statement and the record,
                we perceive no reversible error in the district court's decision to dismiss
                Wells Fargo Master Servicing, Mortgage Electronic Registration Systems,
                Wells Fargo Bank, and American Home Mortgage Servicing from the
                underlying action, as appellant acknowledged that she was not seeking
                any relief against those entities even though those entities were named as



SUPREME COURT
      OF
    NEVADA


(0) I.07A
                                                                                       ao-11t7G,
                   defendants in appellant's second amended complaint.' We likewise
                   perceive no reversible error in the district court's refusal to impose
                   sanctions or hold any attorneys in contempt because, among other
                   reasons, the district court was within its discretion in determining that
                   the complained-of conduct did not warrant sanctions or a contempt order.
                   See In re Water Rights of the Humboldt River, 118 Nev. 901, 907, 59 P.3d
1226, 1230 (2002); Bergmann v. Boyce, 109 Nev. 670, 676, 856 P.2d 560,
                   564 (1993). Accordingly, we
                                ORDER the judgment of the district court AFFIRMED. 2



                                                                        J.
                                           Douglas



                   Cherry             71                      Gibbo




                   cc: Hon. William D. Kephart, District Judge
                        Monica Jones
                        Wright, Finlay & Zak, LIP/Las Vegas
                        Eighth District Court Clerk

                         1 Because those entities were named as defendants, the district court
                   had jurisdiction to rule on their motion to dismiss, which was brought
                   under NRCP 12(b)(5). See Fritz Hansen A/ S v. Eighth Judicial Dist.
                   Court, 116 Nev. 650, 656-57, 6 P.3d 982, 986 (2000) (recognizing that lack
                   of service of process does not deprive the district court of jurisdiction over
                   a defendant when the defendant chooses not to raise that defense).

                         2 We have considered appellant's remaining arguments and conclude
                   that they do not warrant reversal of the appealed order.

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ea)